The following opinion was filed March 6, 1928:
Owen, J.
This action is brought against the county of Milwaukee and its treasurers by the heirs and donees of Patrick Cudahy, deceased, to recover from the county of Milwaukee that portion of the inheritance tax retained by it, claimed to have been unlawfully exacted from the estate of Patrick Cudahy, deceased. It involves a part of the same tax and raises the identical questions considered in Beck v. *260State, decided herewith {ante, p. 242, 219 N. W. 197). That case is decisive of this, from which it results that the demurrer in this case was not only properly overruled, but that the complaint does not state a cause of action, and that the action should be dismissed.
By the Court, — Order affirmed.
A motion for a rehearing was denied on June 18, 1928.